UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

RACHAEL MARIE GUALANO,
                                                               DECISION & ORDER
                              Plaintiff,
                                                               18-CV-701MWP
               v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
_______________________________________



                                PRELIMINARY STATEMENT

               Plaintiff Rachael Marie Gualano (“Gualano”) brings this action pursuant to

Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeking judicial review of a final

decision of the Commissioner of Social Security (the “Commissioner”) denying her application

for Supplemental Security Income Benefits (“SSI”). Pursuant to the Standing Order of the

United States District Court for the Western District of New York regarding Social Security

cases dated June 1, 2018, this case has been reassigned to, and the parties have consented to the

disposition of this case by, the undersigned. (Docket # 16).

               Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 9, 14). For the

reasons set forth below, I hereby vacate the decision of the Commissioner and remand this claim

for further administrative proceedings consistent with this decision.
                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). When assessing whether a claimant is disabled, the ALJ

must employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir.

1982) (per curiam). The five steps are:

               (1)     whether the claimant is currently engaged in substantial
                       gainful activity;

               (2)     if not, whether the claimant has any “severe impairment”
                       that “significantly limits [the claimant’s] physical or mental
                       ability to do basic work activities”;

               (3)     if so, whether any of the claimant’s severe impairments
                       meets or equals one of the impairments listed in Appendix
                       1 of Subpart P of Part 404 of the relevant regulations;

               (4)     if not, whether despite the claimant’s severe impairments,
                       the claimant retains the residual functional capacity
                       [(“RFC”)] to perform his or her past work; and

               (5)     if not, whether the claimant retains the [RFC] to perform
                       any other work that exists in significant numbers in the
                       national economy.

20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

                                                  3
step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.    Gualano’s Contentions

               Gualano contends that the ALJ’s determination that she is not disabled is not

supported by substantial evidence and is the product of legal error. (Docket ## 9-1, 15). In his

decision, the ALJ determined that Gualano retained the RFC to perform light work involving

simple, routine tasks requiring only simple work-related decisions and occasional contact with

supervisors and coworkers, but was unable to perform positions requiring tandem work, contact

with the public, assembly lines or conveyor belts. (Tr. 20). Gualano challenges this

determination on the grounds that the ALJ failed to properly apply the treating physician rule to

the opinion rendered by her licensed mental health therapist Cortney Bota (“Bota”), which was

cosigned by her treating psychiatrist, Viktor Yatsynovich (“Yatsynovich”), MD. (Docket ## 9-1

at 12-22; 15 at 1-4). According to Gualano, the ALJ treated the opinion as one from an

unacceptable medical source rather than from a treating psychiatrist. (Id.). Further, Gualano

maintains that the ALJ failed to consider the requisite factors in determining to give the opinion

“little weight” and failed to provide good reasons for discounting the opinion. (Id.). Gualano

also contends that the ALJ’s RFC assessment is not supported by any of the medical opinions

contained in the record. (Docket ## 9-1 at 23-28; 15 at 5-6). Finally, Gualano challenges the

ALJ’s RFC determination on the grounds that he failed to evaluate an opinion submitted by her

primary care physician Sami A. Raphael (“Raphael”), MD. (Docket ## 9-1 at 28-29; 15 at 6-7).




                                                 4
III.    Analysis

                 An individual’s RFC is his or her “maximum remaining ability to do sustained

work activities in an ordinary work setting on a regular and continuing basis.” Melville v. Apfel,

198 F.3d 45, 52 (2d Cir.1999) (quoting SSR 96–8p, 1996 WL 374184, *2 (July 2, 1996)). When

making an RFC assessment, the ALJ should consider “a claimant’s physical abilities, mental

abilities, symptomology, including pain and other limitations which could interfere with work

activities on a regular and continuing basis.” Pardee v. Astrue, 631 F. Supp. 2d 200, 221

(N.D.N.Y. 2009) (citing 20 C.F.R. § 404.1545(a)). “To determine RFC, the ALJ must consider

all the relevant evidence, including medical opinions and facts, physical and mental abilities,

non-severe impairments, and [p]laintiff’s subjective evidence of symptoms.” Stanton v. Astrue,

2009 WL 1940539, *9 (N.D.N.Y. 2009) (citing 20 C.F.R. §§ 404.1545(b)-(e)), aff’d, 370

F. App’x 231 (2d Cir. 2010).

                 An ALJ should consider “all medical opinions received regarding the claimant.”

See Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005) (citing 20 C.F.R.

§ 404.1527(d)1). Generally, a treating physician’s opinion is entitled to “controlling weight”

when it is “well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R.

§ 404.1527(c)(2); see also Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019) (“[t]he opinion of

a claimant’s treating physician as to the nature and severity of an impairment is given controlling

weight so long as it is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the case record”)

(internal quotations and brackets omitted). Thus, “[t]he opinion of a treating physician is


        1
           This regulation applies to claims filed before March 27, 2017. For claims filed on or after March 27,
2017, the rules in 20 C.F.R. § 404.1520c apply.
                                                         5
generally given greater weight than that of a consulting physician[] because the treating

physician has observed the patient over a longer period of time and is able to give a more

detailed picture of the claimant’s medical history.” Salisbury v. Astrue, 2008 WL 5110992, *4

(W.D.N.Y. 2008).

               “An ALJ who refuses to accord controlling weight to the medical opinion of a

treating physician must consider various ‘factors’ to determine how much weight to give to the

opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). The ALJ must explicitly

consider the “Burgess factors”:

               (1)     the frequency of examination and length, nature, and extent
                       of the treatment relationship,

               (2)     the amount of medical evidence supporting the opinion,

               (3)     the consistency of the opinion with the record as a whole,

               (4)     whether the opinion is from a specialist, and

               (5)     whatever other factors tend to support or contradict the opinion.

Gunter v. Comm’r of Soc. Sec., 361 F. App’x 197, 199 (2d Cir. 2010); see also Estrella v.

Berryhill, 925 F.3d at 95-96 (“[f]irst, the ALJ must decide whether the opinion is entitled to

controlling weight[;] . . . if the ALJ decides the opinion is not entitled to controlling weight, it

must determine how much weight, if any, to give it[;] [i]n doing so, it must ‘explicitly consider’

the . . . nonexclusive ‘Burgess factors’”). “At both steps, the ALJ must ‘give good reasons in its

notice of determination or decision for the weight it gives the treating source’s medical

opinion.’” Estrella, 925 F.3d at 96 (quoting Halloran v. Barnhart, 362 F.3d at 32); Burgess v.

Astrue, 537 F.3d 117, 129-30 (2d Cir. 2008) (“[a]fter considering the above factors, the ALJ

must comprehensively set forth [his] reasons for the weight assigned to a treating physician’s

opinion[;] . . . [f]ailure to provide such ‘good reasons’ for not crediting the opinion of a

                                                   6
claimant’s treating physician is a ground for remand”) (citations and quotations omitted); Wilson

v. Colvin, 213 F. Supp. 3d 478, 482-83 (W.D.N.Y. 2016) (“an ALJ’s failure to follow the

procedural requirement of identifying the reasons for discounting the opinions and for explaining

precisely how those reasons affected the weight given denotes a lack of substantial evidence,

even where the conclusion of the ALJ may be justified based on the record”) (alterations,

citations, and quotations omitted). “This requirement allows courts to properly review ALJs’

decisions and provides information to claimants regarding the disposition of their cases,

especially when the dispositions are unfavorable.” Ashley v. Comm’r of Soc. Sec., 2014 WL

7409594, *1 (N.D.N.Y. 2014) (citing Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)).

                  The record in this case demonstrates that Bota provided mental health counseling

to Gualano on a monthly basis beginning in October 2015 and continuing through the time of the

administrative hearing in May 2017. (Tr. 29, 364-78). Gualano also received psychiatric

treatment, including medication management, from Yatsynovich during that same general time

period. (Tr. 340-49, 370-78). On April 20, 2017, Bota authored an opinion assessing Gualano’s

work-related mental limitations. (Tr. 355-60). In the opinion, Bota opined that Gualano suffered

from post-traumatic stress disorder, panic disorder with agoraphobia, and unspecified depressive

disorder. (Id.). According to Bota, Gualano’s treatment included solution-focused,

person-centered talk therapy, cognitive behavioral therapy, and psychotropic medications, which

had resulted in very limited progress. (Id.).

                  Bota opined that Gualano had no useful ability to function2 in her ability to

maintain attention for two-hour segments, maintain regular attendance and be punctual within

customary, usually strict tolerances, sustain an ordinary routine without special supervision,


         2
            This phrase was defined to indicate an “extreme limitation, mean[ing] [the] patient cannot perform this
activity in a regular work setting.” (Id.).
                                                          7
work in coordination with or proximity to others without being unduly distracted, complete a

normal workday and workweek without interruptions from psychologically based symptoms,

perform at a consistent pace without an unreasonable number and length of rest periods,

understand, remember, and carry out detailed instructions, set realistic goals or make plans

independently of others, deal with stress of semiskilled and skilled work, travel in unfamiliar

places, and use public transportation. (Id.). Additionally, Bota opined that Gualano would be

unable to meet competitive standards3 in her ability to remember work-like procedures,

understand, remember, and carry out very short and simple instructions, accept instructions and

respond appropriately to criticism from supervisors, get along with coworkers or peers without

unduly distracting them or exhibiting behavioral extremes, respond appropriately to changes in a

routine work setting, deal with normal work stress, be aware of normal hazards and take

appropriate precautions, and interact appropriately with the general public. (Id.). Bota indicated

that Gualano was seriously limited4 in her ability to make simple work-related decisions and ask

simple questions or request assistance, and was limited but satisfactory in her ability to maintain

socially appropriate behavior and adhere to basic standards of neatness and cleanliness. (Id.).

                  In the opinion, Bota indicated that Gualano’s limitations were caused by her

“significant anxiety and panic attack symptoms,” which presented a barrier to Gualano’s thought

process, interaction with others, and daily functioning. (Id.). Bota also opined that Gualano’s

symptoms prevented her from leaving her home except for medical appointments. (Id.). Bota

indicated that Gualano’s psychiatric impairments caused headaches, chest pain, shortness of




        3
           This phrase was defined to mean the “patient cannot satisfactorily perform this activity independently,
appropriately, effectively and on a sustained basis in a regular work setting.” (Id.).
         4
          This phrase was defined to mean the patient’s “ability to function in this area is seriously limited and
would frequently be less than satisfactory in any work setting.” (Id.).
                                                          8
breath and arm pain, and she expected that Gualano would be absent from work more than four

days per month. (Id.). According to Bota, Gualano suffered from marked limitations in her

ability to engage in activities of daily living and maintain social functioning and concentration,

persistence and pace. (Id.). She opined that Gualano was unable to function independently

outside the home and was unable to engage in full-time competitive employment. (Id.). On

April 25, 2017, Yatsynovich “read and approved” the opinion authored by Gualano.5 (Tr. 369).

                 In his decision, the ALJ summarized in cursory fashion records of Gualano’s

appointments with Yatsynovich contained in the record,6 mentioned without discussing the

opinion authored by Bota, as well as an opinion authored by a state agency consultant Dr. Tzetzo

(“Tzetzo”), a non-examining physician, and more extensively summarized an evaluation and

report provided by state agency consultant Dr. Susan Santarpia (“Santarpia”), an examining

psychologist. (Tr. 19, 21-22). Ultimately, the ALJ gave some weight to the opinions of the state

agency consultants Tzetzo and Santarpia and “little weight” to the opinion authored by Bota.

(Tr. 22).

                 With respect to his weighing of Bota’s opinion, the ALJ stated:

                 The standard form checklist by the claimant’s LMHC is also given
                 little weight. Ex. 10F. The source is an unacceptable medical
                 source, and the limits are unsupported: status checks were well
                 below mild and suggested only a few symptoms. Ex. 7F, pp. 3, 5,
                 7. There are no medical signs of illness commensurate with
                 limitations assessed in this form. As the courts have long
                 recognized, form reports, in which a source’s only obligation is to
                 fill in a blank or check off a box, are entitled to little weight in the



        5
           The opinion authored by Bota and submitted into the record is virtually identical to the opinion authored
by Bota and approved by Yatsynovich. (Compare Tr. 355-60 with Tr. 364-69). The only apparent difference is that
question 21 (“what is the earliest date these limitations apply?”) is completed on the opinion approved by
Yatsynovich. (Id.).
        6
          It does not appear that Bota’s notes from her therapy sessions with Gualano are contained in the record.
The ALJ should consider whether to attempt to obtain those notes on remand.
                                                         9
               adjudicative process. . . . The same checklist was then co-signed by
               a doctor, but the probative weight does not change. Ex. 11F.

(Tr. 22).

               Gualano challenges the ALJ’s weighing of the opinion authored by Bota and

cosigned by Yatsynovich on the grounds that the ALJ failed to properly treat the opinion as one

from a treating psychiatrist. (Docket ## 9-1 at 12-22; 15 at 1-4). The government does not

appear to dispute – nor should it – that the opinion should be assessed under the treating

physician rule because Gualano’s treating psychiatrist reviewed and cosigned the report.

(Docket # 14-1 at 16-18); see Fritty v. Berryhill, 2019 WL 289779, *4 (W.D.N.Y. 2019) (“where

the opinion is co-signed by a treating physician, . . . the opinion should be evaluated as having

been the treating physician’s opinion”) (internal quotations omitted); King v. Comm’r of Soc.

Sec., 350 F. Supp. 3d 277, 282 (W.D.N.Y. 2018) (“medical source statements cosigned by a

treating physician should be evaluated as having been the treating physician’s opinion”)

(quotation omitted). Rather, the government maintains that, in accordance with the treating

physician rule, the ALJ provided good reasons for declining to give the opinion controlling

weight. (Docket # 14-1 at 16-18).

               The fallacy in the government’s position is that it assumes, without discussion or

support, that the ALJ did in fact apply the treating physician rule to the opinion. Little in the

decision, however, supports that assumption. For instance, the ALJ does not mention or recite

the treating physician rule or its considerations in the decision. Although the failure “to refer

explicitly to each regulatory factor in determining the weight to assign to a treating physician’s

opinion” does not warrant remand where the decision, read in its entirety, supports the

conclusion that the ALJ “conscientiously applied the substance of the treating physician rule,”

Jasen v. Comm’r of Soc. Sec., 2017 WL 3722454, *11 (W.D.N.Y. 2017); see Estrella, 925 F.3d

                                                 10
at 96 (“failure to ‘explicitly’ apply the Burgess factors when assigning weight . . . is a procedural

error” but does not require remand if “a searching review of the record assures [the court] that

the substance of the treating physician rule was not traversed”) (internal quotations omitted), I

cannot conclude that the treating physician rule was properly applied in this case.

                  Not only is any explicit reference to the treating physician considerations absent

from the decision, but so too is any discussion demonstrating that the ALJ was aware of and

weighed those considerations. For example, nowhere in the decision does the ALJ discuss the

“frequency, length, nature and extent of treatment” that Yatsynovich provided to Gualano. See,

e.g., Estrella, 925 F.3d at 97 (failure to address relationship between treating source and claimant

is “especially relevant” because this factor “is of heightened importance” in cases involving

mental illness). In fact, the ALJ refers to Yatsynovich merely as a “doctor,” rather than as a

psychiatrist with specialized knowledge relating to mental health impairments.

                  As the ALJ made clear, an opinion from Bota was not entitled to controlling

weight because Bota was an “unacceptable medical source.” (Tr. 22). He discounted her

opinion because it was rendered in a “checklist” format7 and because the limitations assessed

were not supported by the “status checks” recorded in the treatment notes. (Id.). Although the

ALJ acknowledged that Yatsynovich cosigned the opinion, he observed that this fact did not alter

the “probative weight” of the opinion. (Id.). This ambiguous observation provides no insight

into whether the ALJ recognized that Yatsynovich’s signature on Bota’s opinion transformed the

opinion into one authored by an acceptable medical source and thus entitled to controlling weight


         7
            Although Bota’s opinions were provided in a form that required her to “check” various boxes, she also
provided narrative explanations to support her opinions. For instance, with respect to her opinions that Gualano
suffered from significant impairments in her mental ability to engage in unskilled work, Bota indicated that
Gualano’s limitations were caused by her anxiety and panic attack symptoms, which were barriers to her thought
process, interactions with others, and daily functioning. (Tr. 357). In any event, “it is well settled that the use of [a
check-box] form is not a valid reason to reject an otherwise relevant opinion.” Lewis v. Colvin, 2018 WL 1044562,
*3 (W.D.N.Y. 2018).
                                                           11
provided it was well-supported by and not inconsistent with the record.8 See Lewis v. Colvin,

2018 WL 1044562 at *3 (“[a] treating physician’s opinion – regardless of whether the physician

authored the opinion, or cosigned it – is entitled to controlling weight if it is well supported by

medical findings, and is not inconsistent with other substantial evidence”).

                  In the absence of any further discussion of the significance of Yatsynovich’s

signature, it is unclear whether the ALJ considered the opinion to be from an acceptable medical

source and entitled to assessment under the treating physician rule. See Johnson v. Colvin, 2016

WL 659664, *3 (D. Conn. 2016) (“the co-signing of [the] opinions by a physician raises the

prospect that they should be evaluated under the treating physician rule[,] . . . [and] the ALJ

should have explained whether or not [he] considered these opinions to be the opinion of an

appropriate medical source, and if not, then why”) (internal quotations omitted). Because I am

unable to conclude that the ALJ recognized the applicability of the treating physician rule or that

he applied it to Yatsynovich’s opinion in this case, remand is required. Baldwin v. Colvin, 2016

WL 7018520, *10 (D. Conn. 2016) (remanding where the ALJ failed to address “the import of”

the physician’s signature and the [c]ourt was unable to determine whether the ALJ applied the

treating physician rule); Johnson v. Colvin, 2016 WL 659664 at *3 (remanding where it was not

clear whether the ALJ applied the treating physician rule to the cosigned opinion; “[a]fter

acknowledging in passing that the opinions were co-signed by a physician, the ALJ . . . made no

mention of the treating physician rule[,] . . . [and] [w]hile the ALJ does discuss whether the

opinions are inconsistent with other evidence, the ALJ did not make any finding as to whether




          8
            The record suggests that the ALJ was aware that Yatsynovich was a treating psychiatrist – indeed, he
referred to Yatsynovich as “an acceptable medical source” elsewhere in his decision (Tr. 18 (citing Tr. 361-62)), and
during the hearing he recognized that “the psychiatrist” reviewed and approved Bota’s opinion (Tr. 44). What is
unclear is whether the ALJ understood that Yatsynovich’s review and approval of the opinion required application
of the treating physician rule to the opinion and, if so, whether it was actually applied in this case.
                                                         12
the ALJ considered [the cosigned opinions] to be those of an acceptable medical source”); see

also Alexander v. Comm’r of Soc. Sec., 2014 WL 7392112, *6 (D. Vt. 2014) (remand is

necessary where “[t]he court cannot be confident that [plaintiff] received the treating physician

rule’s procedural advantages, nor can it conclude that the substance of the treating physician rule

was not traversed”) (internal quotations and brackets omitted); Santiago v. Comm’r of Soc. Sec.,

2014 WL 4793448, *13 (E.D.N.Y. 2014) (“the [c]ourt is not confident that the ALJ properly

adhered to the treating physician rule, and this error constitutes an independent ground for

remand”).

               Having concluded that remand is warranted, I decline to reach Gualano’s

remaining contentions. See Erb v. Colvin, 2015 WL 5440699, *15 (W.D.N.Y. 2015) (declining

to reach remaining challenges to the RFC and credibility assessments where remand requiring

reassessment of RFC was warranted).



                                         CONCLUSION

               For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings (Docket # 14) is DENIED, and Gualano’s motion for judgment on the pleadings

(Docket # 9) is GRANTED to the extent that the Commissioner’s decision is reversed, and this

case is remanded to the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four, for further

administrative proceedings consistent with this decision.

IT IS SO ORDERED.


                                                                  s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge
Dated: Rochester, New York
       December 5, 2019

                                                13
